Citation Nr: 1132787	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  06-28 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected disabilities of diabetes mellitus and/or arteriosclerotic heart disease with coronary artery disease.

2.  Entitlement to service connection for residuals of partial colectomy with temporary colostomy for colonic diverticulitis with rupture, to include as secondary to the Veteran's service-connected disabilities.

3.  Entitlement to a rating in excess of 20 percent for Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to January 1967, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied entitlement to the benefits currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law Judge at the May 2009 videoconference hearing from New Orleans, Louisiana.  He submitted additional evidence at that time, with a waiver of RO consideration of that evidence.  The hearing transcript has been associated with the claims file.  In October 2009, the Board remanded this matter for further development.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's hypertension was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected diabetes mellitus or coronary artery disease.

2.  The preponderance of the evidence shows that the Veteran's colonic diverticulitis with rupture, and its residuals, was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected diabetes mellitus or coronary artery disease.

3.  The evidence shows that the Veteran's diabetes mellitus is manifested by the need for a special diet and once daily insulin, but no need to restrict activities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to include as secondary to the Veteran's service-connected disabilities of diabetes mellitus and/or arteriosclerotic heart disease with coronary artery disease, are not met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).

2.  The criteria for service connection for residuals of partial colectomy with temporary colostomy for colonic diverticulitis with rupture, to include as secondary to the Veteran's service-connected disabilities, are not met.   38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).

3.  The criteria for a rating in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.119, Diagnostic Code (DC) 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).   The Board observes that VA fulfilled its duties to notify and assist the Veteran.  Sufficient evidence is available to reach a decision and the Veteran is not prejudiced by appellate review at this time.

In October 2004, June 2008, and March 2010, VA sent the Veteran letters informing him of the evidence necessary to establish his claims.  He was notified of what was necessary to establish his claims, what evidence he was expected to provide, and what VA would obtain on his behalf.  He was also notified of the type of evidence necessary to establish an effective date and a disability rating, as well as notified of particular applicable rating criteria related to his increased rating claims.  Thus, the letters satisfied VA's notice requirement.  38 C.F.R. § 3.159(b)(1) (2010); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

VA also has a duty to assist the Veteran in substantiating his claims under 38 C.F.R. § 3.159(c), (d) (2010).  Here, the Veteran's statements, his service treatment records and post service treatment records have been associated with the claims folder.  The Veteran was also afforded VA examinations for each claimed disability and the examination reports are in the claims folder and were reviewed by the Board.  The Veteran was also afforded a Board hearing in May 2009 before the undersigned Veterans Law Judge.  A transcript of that hearing is also of record.  Also, the record shows that the Veteran is in receipt of Social Security benefits; however, the benefits are noted as due to age, rather than disability.  Thus, the Board shall not remand these issues for Social Security Administration records.

The Veteran was given the opportunity, but has not notified VA of any additional available relevant records with regard to his claims.  VA has met its duties to notify and assist the Veteran.  A remand for further development of these claims would serve no useful purpose.  

Service Connection

The Veteran is seeking service connection for hypertension and residuals of partial colectomy with temporary colostomy for colonic diverticulitis, both of which he claims are secondary to his service-connected disabilities.  He is service connected for diabetes mellitus, arteriosclerotic heart disease, prostate cancer, status post excision pilonidal abscess/cyst, and impotence associated with post-operative radical prostatectomy.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Additionally, under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 
7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 
38 C.F.R. § 3.310, which is more favorable to the Veteran, because it does not require the establishment of a baseline before an award of service connection may be made.

The Board must fully consider the lay assertions of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Hypertension

The Veteran contends that he has hypertension, which was caused or aggravated by his service-connected diabetes.  

According to the October 2004 VA examination report, the Veteran had a diagnosis of hypertension dating to one year prior to examination.  Thus, the Veteran's hypertension manifested in approximately 2003.  At the time of that examination, his blood pressure was recorded as 116/73, 107/73, and 111/66, which led the examiner to opine that it was satisfactorily controlled.  The diagnosis was mild essential vascular hypertension and the examiner noted that there was "no clinical evidence of renal hypertension, but the Veteran may represent 'metabolic syndrome,' manifested by obesity, glucose intolerance, insulin resistance, and hypertension."  Subsequent VA outpatient records show ongoing medication for hypertension.  The Board does not, therefore, doubt the existence of a current hypertension diagnosis.  The question is whether this hypertension is causally connected to a service-connected disability, or otherwise related to the Veteran's active service.

At the time of his May 2009 hearing, the Veteran suggested that his hypertension could be related to either his diabetes, or to his service-connected heart disease.  See hearing transcript at page 14.  Following the hearing, the Board remanded the issue for an examination and nexus opinion.

In April 2010, a VA examiner also noted the initial onset of hypertension to be in approximately 2003 when he was found to be hypertensive during a regular checkup.  On the day of the examination, the Veteran's blood pressure readings were recorded as 140/72, 136/64, 138/86.  The examiner confirmed the diagnosis of essential hypertension.  Based upon a review of the claims folder, the examiner also stated that hypertension was not due to diabetes as there was no evidence of diabetic nephropathy, and that the etiology is uncertain, again confirming that the Veteran has essential hypertension.  An addendum also states that there was no evidence that the hypertension is related to the Veteran's service-connected heart disease.  The examiner also clarified that the hypertension was not aggravated by either service-connected disability.  He pointed out that without nephropathy, there would be no aggravation by diabetes, and that it is a medical fact that a heart condition does not aggravate hypertension.  The examiner noted that hypertension could be a contributing independent factor to the heart disease, but not vice-versa.

It appears that throughout the course of this appeal, the Veteran has been diagnosed with hypertension described as essential.  "Essential hypertension" is defined as "hypertension occurring without discoverable organic cause."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 909 (31st ed., 2007).  Because essential hypertension, by definition, has no identifiable cause, it cannot be deemed caused by a service-connected disability.  Thus, service connection for essential hypertension on a secondary basis is not warranted.  

Notwithstanding this conclusion, the Veteran is not precluded from establishing service connection with proof of direct causation or by way of use of the presumptive provisions found in VA regulation.  38 U.S.C.A. § 1113(b); 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Board now turns to an analysis of this claim on this basis.

Certain chronic diseases, such as cardiovascular-renal disease, including hypertension, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In this case, there is no evidence that the Veteran's hypertension manifested within one year of his January 1967 discharge from active duty.  The medical records do not show this, and the April 2010 VA examiner confirmed that there is no evidence of hypertension prior to January 1968.  Thus, the presumption does not apply.

Also, the service treatment records do not show any indication that hypertension was manifesting during his period of active service.  Currently, the only evidence of record supporting the Veteran's claim is his opinion, expressed in statements that he has submitted.  The Board recognizes the Veteran's sincere belief that his hypertension is related to his service-connected disabilities, and finds his assertions credible; however, the Board does not find that he is competent to testify as to etiology of the current hypertension.  The Veteran is competent to testify as to his observations.  See 38 C.F.R. § 3.159(a) (2010).  In addition, he may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, in this case, his statements as to the etiology of his hypertension address an etiological question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (providing a medical opinion as to etiology of a secondary disability requires medical training and the evidence does not show that he possesses such training).  Because of the complex nature of the disability at issue, the Board does not find that the Veteran is competent to testify as to its etiology.

In summary, the Board finds that the most probative evidence shows that the Veteran's hypertension was not present during his active service or for many years thereafter and the record on appeal contains no probative evidence that the current hypertension is causally related to his active service or to any service-connected disability, including diabetes.  Rather, the record demonstrates that the Veteran's hypertension is essential in nature and initially manifested in 2003, more than thirty-five years following his discharge from active service.  For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for hypertension.  The benefit of the doubt doctrine is not for application where the clear weight of the evidence is against the claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Residuals of Partial Colectomy

The Veteran also contends that he should be service connected for the residuals of his partial colectomy with temporary colostomy for colonic diverticulitis with rupture.  He asserts that this is a condition aggravated by his service-connected diabetes mellitus.  

The evidence shows that the Veteran was treated in a private emergency room in January 2004 and treated for abdominal pain, which was ultimately noted as perforated diverticulitis.  He was admitted and underwent surgery at this time and was discharged with a temporary colostomy.

VA examined the Veteran with regard to this disability in October 2004.  At that time, the Veteran reported no gastrointestinal symptoms except for occasional gaseous distention with bloating, belching and flatulence.  The examiner described the surgical scars as well-healed and also noted that there was no abdominal tenderness or palpable abdominal masses or organomegaly.  The diagnosis was status post partial colectomy with temporary colostomy for colonic diverticulitis with rupture; no current symptoms.  As to the etiology of this disability, the examiner stated that it could not be definitely determined that the colonic disorder is related to or due to diabetes mellitus, "but it is known that diabetic patients are prone to develop various infections and the Veteran therefore was more susceptible to development of colonic diverticulitis." 

The outpatient treatment notes are largely devoid of evidence related to gastrointestinal complaints, or any other treatment related to colonic diverticulitis.  

At the time of his hearing, the Veteran confirmed his contention that the colonic diverticulitis was caused by a combination of his service-connected disabilities.  See hearing transcript at page 17.  Following the hearing, the Board remanded the issue in order to obtain a medical opinion as to the etiology of this disability.

In April 2010, a VA examiner submitted a report based upon a review of the claims folder.  The examiner noted the prior treatment and surgery as including a colon resection with colostomy, due to diverticulitis.  The examiner observed that the Veteran had been asymptomatic since that time and that his disability had improved since that initial onset.  There were no current symptoms reported at the time of the examination, so the examiner confirmed the diagnosis as status post partial colectomy for diverticulitis, status post closure of temporary colostomy, no current gastrointestinal residual; and diverticulitis, resolved.  As to the etiology of the disorder, the examiner opined that there was no indication in the record that the Veteran's diverticulitis, status post partial colectomy, or status post closure of temporary colostomy was related to service or to any service-connected disability.

There is essentially no evidence in the record to show that the disability experienced by the Veteran related to diverticulitis was causally connected to either the Veteran's or to any service-connected disability.  While the earlier VA examiner suggested that diabetic patients are susceptible to such infections, that examiner did not opine that this Veteran's particular disability was as likely as not caused by or aggravated by his diabetes, or by any other service-connected disability.  And, the more recent 2010 VA examiner affirmatively stated that the diverticulitis and its complications were not shown to be related to any service connected disability, or related to active service.  Thus, the evidence is overwhelmingly negative as to this issue.  The only evidence of record supporting the Veteran's claim is his opinion, expressed in statements that he has submitted.  The Board recognizes the Veteran's genuine belief that there is a causal connection between his diverticulitis and ruptured colon and his service-connected disabilities; however, the Board does not find that he is competent to testify as to etiology in this case.  The Veteran is competent to testify as to his observations.  See 38 C.F.R. § 3.159(a) (2010).  In addition, he may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, in this case, his statements as to the etiology of a disorder such as diverticulitis and its complications is unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (providing a medical opinion as to etiology of a secondary disability requires medical training and the evidence does not show that he possesses such training).  Because of the complex nature of the disability at issue, the Board does not find that the Veteran is competent to testify as to its etiology.

In summary, the Board finds that the most probative evidence shows that the Veteran's diverticulitis and its residuals were not present during his active service or for many years thereafter, and the record on appeal contains no probative evidence that the disability is otherwise causally related to his active service or to any service-connected disability.  For the reasons set forth above, the Board finds that the preponderance of the evidence is against the Veteran's claim .  The benefit of the doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The appeal is, therefore, denied.

Increased Rating

The Veteran is seeking a higher disability evaluation for his service-connected diabetes mellitus.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2010).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

By way of history, the Veteran's diabetes was originally service-connected by way of the June 2001 rating decision.  He was assigned a 20 percent rating.  He filed this increased rating claim in May 2004, and the 20 percent rating was continued by way of the January 2005 rating decision presently under appeal.  

The service-connected diabetes mellitus is rated as 20 percent disabling under 38 C.F.R. § 4.119, Code 7913.  For a 40 percent rating, the evidence must establish that the Veteran's diabetes requires insulin, a restricted diet, and regulation of activities.  For a 60 percent rating, the evidence must show that the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  And, for a 100 percent evaluation, the evidence must show that the Veteran's diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would not be compensable if separately evaluated.  

The Board finds that the overall disability picture most closely approximates the criteria for the presently assigned 20 percent rating, and no more.  38 C.F.R. § 4.7.  Specifically, the Veteran's diabetes does require insulin and a restricted diet, but there is no evidence showing that his activities are restricted due to his diabetes.  

The Board reviewed the records with an eye toward determining the severity of the Veteran's diabetes dating back to May 2003, one year prior to the increased rating claim.  In October 2004, a VA examiner noted that the Veteran had no restriction of activities on account of his diabetes mellitus, and had no history of ketoacidosis or hypoglycemic reactions and was non-insulin dependent.  As to any residual factors, this VA examiner also noted that there were no neurologic symptoms, no bladder or bowel functional impairments, and nonremarkable skin and foot examinations.  An October 2004 VA outpatient record does show that the Veteran sees a podiatrist every three months; however, it also notes that there is no numbness or tingling in the Veteran's feet.  A November 2004 eye examination reported that there was no evidence of diabetic retinopathy, and only early signs of nuclear sclerosis, which was reported as age related and not due to diabetes.

The Veteran was again examined by VA in October 2006.  He reported episodes of hypoglycemic reactions or ketoacidosis monthly or less often.  There was still no noted restriction on the Veteran's ability to perform strenuous activity.  And, there were no neurovascular symptoms noted.  At this time, the Veteran's skin and nails were noted as normal, as was his vision.  There was also no renal dysfunction or acute nephritis noted at that time.

In March 2007, the Veteran filed a statement noting that he now required insulin for his diabetes.  January 2007 VA outpatient records confirm that the Veteran started insulin for control of diabetes.  The Board also observes that the VA physician suggested exercise at this time for weight control, thus suggesting that there remained no restrictions on activity due to diabetes and that, rather, activity was encouraged.  In April 2007 he was again instructed to start an exercise program.  

The Veteran, at his May 2009 Board hearing suggested that it was obvious that his regulations are restricted as to his particular occupation because he was awarded a total disability rating based upon individual unemployability (TDIU).  The undersigned Veterans Law Judge, however, did explain that there was a need for the medical evidence to show that his activities were regulated due to his diabetes.  Id.  The Veteran testified that his activities were, in fact, regulated in that he could not climb up and down the stairs too many times, and that was not easy to carry things around.  The Board remanded the matter for an updated VA examination with an assessment as to whether the Veteran's activities were restricted due to his diabetes.

In April 2010, a VA examiner noted that the Veteran's diabetes required insulin once a day and a special diet, but there were no episodes of hypoglycemia or ketoacidosis reported.  And, there was noted no effects on usual daily activities, thus there is no evidence in this report of any restriction on activity due to service connected diabetes mellitus.  The VA the examiner also specifically noted that there were no symptoms of vascular disease, neurovascular disease, peripheral neuropathy, diabetic nephropathy, skin disorders, gastrointestinal disorders, or other diabetic complications.  Further, a July 2010 VA eye examination showed that the Veteran has no diabetic retinopathy.  

Because the evidence shows that the Veteran's diabetes mellitus is manifested by the need for a special diet and once daily insulin, but no need to restrict activities, the Veteran's symptoms most closely approximate the rating criteria for 20 percent under DC 7913.  Thus, the preponderance of the evidence shows that the criteria for a 40 percent are not met.  Further, the Board is aware that Note (1) of DC 7913 instructs VA to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation, and that noncompensable complications are considered part of the diabetic process under DC 7913.  Here, however, the evidence fails to show that there are any complications of diabetes noted.  As such, no separate ratings are warranted.

Finally, the Veteran's diabetes mellitus does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (2010) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Board finds that, in this case, the rating schedule adequately contemplates the Veteran's diabetes disability, as is discussed in the decision, above.  And, there is no evidence of marked interference with employment or frequent periods of hospitalization due to the diabetes, which is not already compensated by his TDIU rating.  Referral for consideration of an extraschedular rating is not warranted.  


ORDER

Service connection for hypertension, to include as secondary to the Veteran's service-connected disabilities of diabetes mellitus and/or arteriosclerotic heart disease with coronary artery disease, is denied.

Service connection for residuals of partial colectomy with temporary colostomy for colonic diverticulitis with rupture, to include as secondary to the Veteran's service-connected disabilities, is denied.

A rating in excess of 20 percent for Type II diabetes mellitus is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


